In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                  No. 07-14-00246-CV


         IN RE TITEFLEX CORPORATION, GASTITE DIVISION, RELATOR

                                   Original Proceeding

                                      July 31, 2014

                           MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      On June 28, 2014, Relator, Titeflex Corporation, filed its petition for writ of

mandamus in which it requested that this Court compel Respondent, the Honorable

Ruben Reyes, presiding judge of the 72nd District Court of Lubbock County, to grant

Relator’s motion for a continuance.     This Court granted an emergency stay of the

proceedings on June 28.     On July 25, 2014, Relator filed its unopposed motion to

dismiss its petition in which Relator represents to the Court that the parties have come

to a confidential settlement agreement which renders moot the underlying subject of the

mandamus action.
       Consequently, we dispense with the ten-day waiting period on this motion, grant

Relator’s motion, and dismiss Relator’s petition for writ of mandamus. See TEX. R. APP.

P. 10.3(a)(2).




                                              Mackey K. Hancock
                                                  Justice




                                          2